Citation Nr: 0411533	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits, in the currently calculated amount of 
$17,782.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  He died in September 1996.  The appellant is the 
former recognized common law wife of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Committee on Waivers and Compromises (COWC) at the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim seeking 
entitlement to waiver of recovery of an overpayment of death 
pension benefits, in the currently calculated amount of $17, 
782.

In October 2003, the appellant testified at a hearing on 
appeal before the undersigned Veterans Law Judge held at the 
RO (Travel Board hearing).  A copy of the transcript is 
associated with the record.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.




REMAND

Before a decision can be made on whether the appellant is 
entitled to a waiver of recovery of the assessed overpayment, 
it must be determined whether or not the overpayment was 
properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991).

The evidence of records shows that the veteran died in 
September 1996.  In October 1996, the appellant filed her 
claim for death pension benefits based on a common law 
marriage alleged to have taken place in 1976 between her and 
the veteran.  In March 1997, the RO deemed the marriage valid 
for VA benefits purposes.  In April 1997, the RO awarded 
death pension benefits of $474 monthly, beginning on December 
1, 1996, on the basis of no dependents or income from any 
other sources.  The RO noted that her pension depended on the 
appellant's countable income and that medical expenses paid 
by the appellant could be used to reduce countable income.  
The RO notified the appellant that she needed to inform the 
VA of any changes in income, dependents, or net worth 
increases (for example, cash, bank accounts, investments).

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue appears to have 
resulted from the retroactive termination of death pension 
benefits to the appellant, after she reported on a January 
2001 Eligibility Verification Report (EVR) that she was 
receiving Social Security income of $775 monthly and a 1998 
Income Verification Match (IVM), showing additional unearned 
income from Fidelity Investments and her former employer, 
Methodist Hospital, totalling $16,209.  Consequently, in an 
April 2001 letter, the RO proposed to retroactively 
terminated her pension benefits beginning on February 1, 
1998.  

In a May 2001 statement, the appellant indicted that she had 
received a lump sum distribution of her individual retirement 
account (IRA) from her former employer, Methodist Hospital, 
which she rolled over into an investment account held by 
Fidelity Investments.  

In a June 2001 letter, the RO retroactively terminated the 
appellant's pension benefits beginning on February 1, 1998, 
noting that VA had counted income from Methodist Hospital of 
$16,161, unearned income of $48 from February 1998 to 
February 2000 and unearned income of $27 from February 2000 
to the present from Fidelity Investments, and Social Security 
income of $778 monthly effective April 1, 1999.  The RO noted 
that the adjustment had created an overpayment and that she 
would be notified later of the amount and repayment options.  
In an April 2002 statement of the case (SOC), the RO 
indicated that VA's Debt Management Center (DMC) initial 
letter informing the appellant of the amount of the debt and 
her appeal rights was dated July 12, 2001.  The same month, 
the appellant submitted her request for a waiver of 
overpayment due to financial hardship, indicating that her 
only income was from Social Security, that that income had 
been reduced to pay for back due Medicaid insurance payments, 
and that she had been disabled since 1994.  In an October 
2001 statement, the appellant noted that she had not worked 
in three years and that she had used most of the IRA money to 
pay bills and only had $134 left.  In a November 2001 
statement, the appellant disagreed with the Committee's 
statement that indicated she had no dependents, indicating 
that she was the mother of six, and noted that she had only a 
10th grade education.  On an April 2002 VA Form 9, the 
appellant stated that the money amounts for 1998, before and 
after, were incorrectly stated by VA.  
 
At an October 2003 Travel Board hearing, the appellant 
indicated that she has not worked for seven or eight years; 
that she had been hospitalized off and on since 1994; that 
her only income is from Social Security; that, because of her 
mental condition and the deaths of her brother and husband, 
she forgot to the pay the money back; that she had called VA 
and notified them in 2000, when she started receiving Social 
Security Administration (SSA) benefits; and that she does not 
have enough money to live on with Social Security income 
only.  The appellant admitted that she neither filed annual 
EVR reports nor returned the VA pension checks.

The Board notes that the appellant maintains that recovery of 
the overpayment would cause her to suffer undue financial 
hardship.  Since the most recent Financial Status Report 
(FSR) is dated in December 2001, the Board finds that 
additional development is necessary before the Board may 
proceed with further appellate review.  On her December 2001 
and July FSRs, the appellant appears to have listed her 
Social Security income twice as Social Security and other 
income on the December 2001 form and as Social Security and 
monthly gross salary on the July 2001 form.  The Board notes 
that the appellant indicates that she is the mother of six 
but the RO says she has no dependents.  The appellant has 
indicated and testified that she used her IRA funds to pay 
medical bills, but except for unreimbursed medical expenses 
(UMEs) listed on a January 2001 VA Form 21-8416, the 
appellant has not filed any other reports of UMEs during the 
period in issue.  On remand, the appellant should be asked to 
submit an updated FSR and to supply UMEs for the years in 
issue and to clarify her IRA and investment income and 
whether she has any dependents.  The Board reminds the 
appellant that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board notes that the RO terminated her pension benefits 
based on SHARE and IVM reports, but no IVM file was included 
with the appellate record certified to the Board.  There also 
is no copy of the July 2001 letter from the DMC informing the 
appellant of the amount of her indebtedness.  On remand, the 
RO must: obtain copies of the IVM file and all available 
records related to the matter on appeal to include a copy of 
the DMC letter notifying the appellant of the amount of the 
overpayment incurred and her right to request a waiver; 
contact the SSA and request documentation pertaining to the 
appellant's earned income and Social Security benefits for 
the years 1998, 1999, 2000, and 2001; include verification of 
income received during the years in issue; and set forth a 
written paid and due audit of the appellant's pension 
benefits for the period of the overpayment.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should contact the Social 
Security Administration and request that 
it provided all available documentation 
pertaining to the appellant's earned 
income and SSA benefits for the years 
1998, 1999, 2000, and 2001.

2.  The RO should request the appellant 
to clarify the number and status of any 
dependents, to complete a Financial 
Status Report (VA Form 20-5655), and to 
provide statements from Fidelity 
Investments and the Methodist Hospital 
related to any lump-sum retirement 
account payments and any investment 
income, indicating the annual amount 
received and origin of the income.  In 
addition, the RO should provide the 
appellant with VA Forms 21-8416 for each 
of the years in question to submit any 
unreported unreimbursed medical expenses.

3.  The RO should include in the record 
verification of the income the appellant 
received during the years in issue.  The 
RO should indicate whether the income was 
from wages, interest, dividends, 
retirement account distributions, Social 
Security or other sources, and in what 
amounts.  Copies of all documents 
regarding the appellant's receipt of 
income during the years in issue should 
be incorporated into the claims file.  

4.  The RO should obtain, and associate 
with the claims file, copies of all 
available records related to the matter 
on appeal held by the VA Debt Management 
Center (DMC) in Fort Snelling, Minnesota, 
to include a copy of the July 2001 letter 
to the appellant notifying her of the 
amount of overpayment incurred and her 
right to request a waiver.  If the July 
2001 letter of notification of 
indebtedness is not found, a 
certification from the DMC indicating the 
date of the first demand letter, which 
contained the Notice of Rights, and when 
and where it was sent and whether it was 
returned as undeliverable should be 
obtained.  The RO should document the 
efforts to obtain these records.  

5.  Following completion of 1 through 4 
above to the extent possible, the RO 
should set forth in the record a written 
paid and due audit of the appellant's 
death pension account for the period of 
the overpayment.  This audit should 
reflect, on a month-by-month basis, the 
amounts actually paid to the appellant, 
unreimbursed medical expenses, if any, as 
well as the amounts properly due.  The RO 
should indicate whether the appellant 
received income, and in what amounts, 
during the overpayment period.  A copy of 
the written audit should be inserted into 
the claims file and another provided to 
the appellant.

6.  After the actions requested in 1 
through 6 above have been completed to 
the extent possible, as well as any other 
action deemed necessary, the case should 
be referred to the Committee on Waivers 
and Compromises to review the record and 
reconsider the appellant's request for 
waiver, including any additional evidence 
obtained by the RO on remand.  A formal, 
written record of the Committee's 
decision, including an analysis of the 
various elements to be considered, should 
be prepared and placed in the claims 
file.  A supplemental statement of the 
case is not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

7.  If the Committee's determination 
remains unfavorable to the appellant, she 
and her representative should be 
furnished a supplemental statement of the 
case, which sets forth and considers all 
of the applicable legal criteria 
pertinent to this appeal, including 
38 C.F.R. §§ 1.963 and 1.965 (2003).  
This document should further reflect 
detailed reasons and bases for the 
decision reached.  The appellant and her 
representative should be given the 
opportunity to respond.  Additionally, 
the appellant's Income Verification Match 
(IVM) folder should be forwarded to the 
Board with the veteran's claims file.  If 
the appellant's IVM folder is 
unavailable, the RO should expressly 
document that fact and the reason 
therefore in writing.  The RO's attention 
is directed to VAOPGCADV 29-95 (Nov. 14, 
1995) for the authority of the Board to 
review the folder and for guidelines to 
be implemented in the safeguarding of the 
IVM folder in its transmittal to the 
Board.

The purpose of this remand is to afford the appellant with 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  The appellant 
and her representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




